Citation Nr: 1039993	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine disc 
disease, spondylosis, and spondylolisthesis.

2.  Entitlement to service connection for diabetes mellitus with 
polyneuropathy.


REPRESENTATION

Appellant represented by:	DeWitt R. Dent, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before a Veterans Law Judge who has since 
retired from the Board at a hearing in March 2008.  He also 
testified before the undersigned at a hearing in July 2010.  
Transcripts of both hearings are of record.

The case was most recently remanded in April 2010 to afford the 
Veteran a new hearing before a Board member.  The Board's 
directives were complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The issue of service connection for diabetes mellitus with 
polyneuropathy is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO.  


FINDING OF FACT

The Veteran has lumbar spine disc disease, spondylosis, and 
spondylolisthesis that are related to his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has lumbar spine disc disease, spondylosis, and spondylolisthesis 
that were aggravated by his military service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit not being remanded.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

II.  The Merits of the Claim

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's report of medical history at the time of his March 
1970 entrance examination noted muscles spasms in the back and 
that the Veteran had a weak back at times.  X-rays in June 1970 
show that the Veteran had bilateral spondylolysis of L-4 without 
any associated spondylolisthesis.  

Post-service medical records beginning in 1995 show complaints of 
low back pain and various diagnoses related to his low back.  A 
VA physician report dated in August 2003 shows that the Veteran's 
back pain preexisted service and that he was diagnosed with 
spondylolisthesis after service.  A December 2003 private medical 
opinion from a chiropractor, J.T., D.C., indicates that the 
Veteran's military service either complicated, aggravated, or 
worsened the Veteran's condition.  Dr. J.T. further opined that 
it was highly likely that the Veteran had spondylosis (stress 
fracture of the pars) prior to entering the service.  Dr. J.T. 
based his opinion on a review of the Veteran's relevant in-
service treatment records, post-service medical records, the 
Veteran's reported history, and medical treatises.  

A VA treatment record dated in December 2006 shows that it was 
more likely than not that the lack of treatment and continued 
physically stressful activity while in service substantially 
contributed to the Veteran current physical state.  A VA 
treatment record dated in March 2007 indicates that the Veteran's 
spondylolisthesis was most likely congenital.  A VA treatment 
record dated in September 2007 reveals that the Veteran's L4-5 
spondylolysis was asymptomatic until he entered the military and 
went to boot camp, and that it was more likely than not that the 
rigors of boot camp made it symptomatic.  

The Veteran was afforded a VA examination in September 2009.  His 
claims file was reviewed.  Following an exhaustive examination, 
the Veteran was diagnosed with degenerative arthritis of the 
thoracolumbar spine and spondylolysis at L4-5 with grade one 
spondylolisthesis.  The examiner opined that the spondylolysis 
was a preexisting condition either congenital or developmental.  
The examiner further opined that it was at least as likely as not 
that the condition of spondylolysis preexisted the Veteran's 
service and did undergo an increase in severity to a grade one 
spondylolisthesis as a natural progress of the condition; the 
examiner found no documentation of a superimposed injury while on 
active duty status.  The examiner also opined that the rigors of 
boot camp might have accentuated the symptoms from the 
spondylolysis.

The Veteran testimony at both of his hearings show that he did 
not have back pain prior to service, but that he began to 
experience pain during boot camp.

Here, based on a review of the evidence, the Board finds that the 
presumption of soundness has been rebutted.  As discussed above, 
the Veteran's report of medical history at entrance to service 
showed muscle spasms and weakness; subsequent medical opinions 
indicate that the Veteran's spondylolysis preexisted his military 
service.  Therefore, the Board finds that clear and unmistakable 
evidence has been presented to rebut the presumption of soundness 
and to support a finding that the Veteran's spondylolysis 
preexisted his military service.  

Post-service, the evidence shows that the Veteran subsequently 
developed disc disease and spondylolisthesis.  The Board must 
therefore address whether the Veteran's military service 
aggravated his preexisting spondylolysis.  Based on a thorough 
review of the evidence, and affording the Veteran the benefit-of-
the-doubt, the Board finds that the Veteran's military service 
did aggravate his preexisting disorder.  Clear and unmistakable 
evidence has not been presented to show that the pre-existing 
disorder was not aggravated during service.  In this regard, 
three medical opinions discussed above indicate that the 
Veteran's disorder worsened in service.  Only one medical 
opinion, that of the September 2009 VA examiner, indicates that 
any worsening in service was the result of the disorder's natural 
progress and was not the result of the Veteran's active service.  
The Veteran's assertions regarding a worsening of his disorder in 
service further supports the positive medical opinions.  

The Board finds that the Veteran is competent to testify 
regarding his increasing pain and symptomatology in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility. The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  The undersigned also found the Veteran's 
testimony to be believable.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  

Based on the Veteran's testimony and the positive opinions, the 
Board finds that VA's burden to rebut a finding that the 
Veteran's preexisting disease was aggravated by service has not 
been met.  The Board acknowledges the September 2009 examiner's 
opinion that the increase in disability was due to the natural 
progress of the disease.  Although such a finding can rebut a 
finding of aggravation, the Board finds that the preponderance of 
the evidence in the form of the other medical opinions and the 
Veteran's testimony outweighs the VA examiner's opinion.  
Additionally, even the examiner opined that the rigors of boot 
camp might have accentuated the symptoms from the spondylolysis.
The Board acknowledges that there is some indication that the 
Veteran's disorder is congenital as shown by the March 2007 
treatment record and the September 2009 VA examination.  
Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, 
service connection may be granted in limited circumstances for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)).  In this case, based on the Veteran's competent 
and credible testimony regarding the rigors of boot camp, the 
Board finds that the Veteran's congenital disorder was aggravated 
by a superimposed injury.  

In sum, in light of the Veteran's credible and competent 
contentions, the three positive medical opinions, and affording 
the Veteran the benefit-of-the-doubt, the Board finds that the 
Veteran's preexisting spondylolysis was aggravated by his 
military service, and therefore, service connection is warranted 
for lumbar spine disc disease, spondylosis, and 
spondylolisthesis.


ORDER

Entitlement to service connection for lumbar spine disc disease, 
spondylosis, and spondylolisthesis is granted.


REMAND

According to VA's appeals tracking data base, the Veterans 
Appeals Contact and Locator System (VACOLS), the RO denied the 
Veteran's claim of service of connection for diabetes mellitus 
with polyneuropathy in a February 2010 decision.  In March 2010, 
the Veteran submitted a timely notice of disagreement (NOD) for 
that denial.  The record does not reflect that the RO has issued 
a statement of the case (SOC) with respect to this issue; hence, 
a remand of this matter is required for the RO to accomplish such 
action.  See 38 C.F.R. § 19.26 (2010); Manlincon v. West, 12, 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
addressing the issue of service connection 
for diabetes mellitus with polyneuropathy.  
The statement of the case should include a 
discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
appellant should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal in response 
thereto.  The appellant should be advised 
that the claims file will not be returned 
to the Board for appellate consideration 
of this particular issue following the 
issuance of the statement of the case 
unless he perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


